Name: Commission Regulation (EEC) No 3611/81 of 14 December 1981 on the supply of various consignments of cereals and/or rice to the International Committee of the Red Cross as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 362/ 14 Official Journal of the European Communities 17 . 12. 81 COMMISSION REGULATION (EEC) No 3611 /81 of 14 December 1981 on the supply of various consignments of cereals and/or rice to the Inter ­ national Committee of the Red Cross as food aid various quantities of cereals to certain non-member countries and beneficiary organizations ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regu ­ lation (EEC) No 3323/81 (9 ) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals (*), as last amended by Regulation (EEC) No 1949/81 (2 ), and in particular Article 28 thereof , Having regard to Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organiza ­ tion of the market in rice (3 ), as last amended by the Act of Accession of Greece (4), and in particular Article 25 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid ( 5 ), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 ( 7), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 8 May 1979 and on 28 May 1980 , the Council of the European Communities expressed its intention of granting, under Community measures, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 December 1981 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 281 , 1 . 11 . 1975 , p . 1 . (*) OJ No L 198 , 20 . 7 . 1981 , p . 2 . (3 ) OJ No L 166, 25 . 6 . 1976 , p . 1 . (4 ) OJ No L 291 , 19 . 11 . 1979 , p . 17 . (M OJ No L 281 , 1 . 11 . 1975 , p . 89 . (') OJ No 106 , 30 . 10 . 1962 , p . 2553/62 . ( 8) OJ No L 192, 26 . 7. 1980 , p . 11 . O OJ No L 334, 21 . 11 . 1981 , p . 27 .( 7) OJ No L 263 , 19 . 9 . 1973 . p . 1 . 17 . 12 . 81 Official Journal of the European Communities No L 362/ 15 ANNEX I 1 . Programme : 1980 2 . Recipient : International Committee of the Red Cross (1CRC) 3 . Place or country of destination : Sudan 4 . Products to be mobilized : common wheat flour 5 . Total quantity : 550 tonnes (830 tonnes of common wheat) 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : OBEA, rue de Treves 82, B-1040 Bruxelles (telex 24076) 8 . Method of mobilizing the product : Community market 9 . Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14 % maximum  protein content : 10-5 % minimum (N x 6-25 on dry matter)  ash content : 0-52 % maximum referred to dry matter 10 . Packaging :  in new bags (') :  jute sacks lined with cotton sacks , of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking of the bags : a red cross 15 x 15 cm followed by (letters at least 5 cm high) : 'ERY-8 / WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / FOR FREE DISTRIBUTION' 11 . Port of shipment : a Community port 12. Delivery stage : ctf 13 . Port of landing : Port Sudan 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 8 January 1982 at 12 noon 16 . Shipment period : February 1982 17 . Security : 12 ECU per tonne (&gt;) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bajp of the same quality as those containing the goods, with the marking followed by a capital 'R . No L 362/ 16 Official Journal of the European Communities 17. 12. 81 ANNEX II 1 . Programme : 1979 (380 tonnes of cereals); 1980 ( 180 tonnes of cereals) 2 . Recipient : International Committee of the Red Cross (ICRC) 3 . Place or country of destination : El Salvador 4. Product to be mobilized : milled long grain rice 5 . Total quantity : 194 tonnes 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Ente nazionale Risi , piazzo Pio XI, 1 , I-Milano (telex 26032) 8 . Method of mobilizing the product : Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality , free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 /o maximum  grains striated with red : 3 % maximum  spotted grains : 1 -5 % maximum  stained grains : 1 % maximum  yellow grains : 0-050 /o maximum  amber grains : 0-20 % maximum 10 . Packaging :  in bags (')  quality of the bags : woven synthetic  net weight of the bags : 50 kg  marking of the bags : a red cross 15 x 15 cm followed by (letters at least 5 cm high) : 'ELS-6 / ARROZ / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / ACAJUTLA' 11 . Port of shipment : a Community port 1 2 . Delivery stage : cif 13 . Port of landing : Acajutla 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 11 January 1982 at 12 noon 16 . Shipment period : February 1982 17 . Security : 12 ECU per tonne 18 . At the request of the ICRC, the successful tenderer shall supply to the beneficiary on delivery, the following documents :  certificate of origin  phytosanitary certificate  fumigation certificate (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty ba^s of the same quality as those containing the goods , with the marking followed by a capital 'R . 17 . 12. 81 Official Journal of the European Communities No L 362/ 17  pro forma invoices, with the words : ' los productos mencionados llegan a El Salvador como donativo al pueblo de este pais . SegÃ ºn el acuerdo de sede firmado el 12 de septiembre de 1980 (Art. n ° 11 ) el Gobierno autoriza su introducciÃ ³n libre de todo tipo de impuestos.' No L 362/ 18 Official Journal of the European Communities 17. 12. 81 ANNEX III 1 . Programme : 1 980 2. Recipient : International Committee of the Red Cross (ICRC) 3 . Place or country of destination : Nicaragua 4 . Product to be mobilized : milled long grain rice 5 . Total quantity : 100 tonnes (290 tonnes of cereals) 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Ente nazionale Risi , piazza Pio XI, 1 , I-Muano (telex 26032) 8 . Method of mobilizing the product : Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1 -5 % maximum  stained grains : 1 % maximum  yellow grains : 0 050 % maximum  amber grains : 0 20 % maximum 10 . Packaging :  in bags (')  quality of the bags : woven synthetic  net weight of the bags : 50 kg  marking of the bags : a red cross 15 x 15 cm followed by (letters at least 5 cm high) : NIC-83 / ARROZ / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / ACCIÃ N DEL COMITÃ  INTERNACIONAL DE LA CRUZ ROJA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / CORINTO* 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Corinto 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 11 January 1982 at 12 noon 16 . Shipment period : February 1982 17 . Security : 12 ECU per tonne 18 . At the request of the ICRC, the successful tenderer shall supply to the beneficiary, on delivery, the following documents ( in Spanish) :  certificate of origin  phytosanitary certificate  fumigation certificate  pro forma invoices (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty ba^s of the same quality as those containing the goods, with the marking followed by a capital 'R .